DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
ELECTRIC WIRE WITH TERMINAL HAVING IMPROVED ANTICORROSION PERFORMANCE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nabeta (United States Patent 9,647,382).
With respect to Claim 1: 
Nabeta (FIG. 1-6, 1st embodiment) discloses an electric wire with terminal (FIG. 2A), comprising: 
an electric wire (FIG. 2A, 11) having a conductor part (FIG. 2A, 12) exhibiting conductivity covered by an insulation sheath part (FIG. 2A, 13) exhibiting an insulating property; 
a crimp terminal (FIG. 2A, 10) including a conductor crimp part (FIG. 2A, 22) crimped to the conductor part (FIG. 2A, 12) exposed from a terminal (FIG. 2A, see notation) of the insulation sheath part (FIG. 2A, 13), a sheath crimp part (FIG. 2A, 23) crimped to the insulation sheath part (FIG. 2A, 13), and an intermediate part (FIG. 2A, see notation) from which the conductor part (FIG. 2A, 12) is exposed along an exposing direction (FIG. 2A, see notation Z) intersecting with an axial direction (FIG. 2A, see notation X) that is along an axis line (FIG. 2A, see notation A1) of the electric wire (FIG. 2A, 11), the intermediate part (FIG. 2A, see notation) connecting the conductor crimp part (FIG. 2A, 22) and the sheath crimp part (FIG. 2A, 23) along the axial direction (X); 
and an anticorrosive material (FIG. 7A/7B, 70) that covers the conductor part (FIG. 2A, 12) exposed from the crimp terminal (FIG. 2A, 10), 
wherein the terminal (FIG. 2A, see notation) of the insulation sheath part (FIG. 2A, 13) on a side of the conductor crimp part (FIG. 2A, 22) is exposed toward a side of the intermediate part (FIG. 2B, see notation) from the sheath crimp part (FIG. 2B, 23) along the axial direction (FIG. 2A/2B, see notation X), and the crimp terminal (FIG. 2A, 10) includes a sheath cover wall part (FIG. 2A, see notation) that covers an edge (FIG. 2A, see notation) of the terminal (FIG. 2A, see notation) of the insulation sheath part (FIG. 2A, 13) in a width direction (FIG. 2A, Y) intersecting with the axial direction (FIG. 2A, X) and with the exposing direction (FIG. 2A/2B, see notation Z) on a top view (FIG. 2B, see notation) when the conductor part exposed from the intermediate part (FIG. 2B, see notation) is viewed from an exposed side of the conductor part (FIG. 2B, 12) along the exposing direction (FIG. 2A, see notation Z).
[AltContent: textbox (Y)][AltContent: connector][AltContent: textbox (intermediate part)][AltContent: roundedrect][AltContent: textbox (sheath cover wall part)][AltContent: connector][AltContent: connector][AltContent: textbox (edge)][AltContent: textbox (sheath cover wall part)][AltContent: connector][AltContent: roundedrect][AltContent: textbox (axis line)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (terminal of insulation sheath part)][AltContent: oval][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: connector][AltContent: textbox (intermediate part)][AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    458
    525
    media_image1.png
    Greyscale

With respect to Claim 2: 
Nabeta (FIG. 1-6, 1st embodiment) discloses the electric wire with terminal (FIG. 2A), wherein the sheath crimp part (FIG. 2A, 23) includes a base (FIG. 1A/1B, see notation) extended along the axial direction (FIG. 2A, see notation X) with a plate-thickness direction (FIG. 1A, see notation Z) of the base being along the exposing direction (FIG. 2A, see notation Z), and a pair of barrel pieces (FIG. 1B, see notation) each being extended on both sides of a circumferential direction around the axis line (FIG. 1A, see notation) from the base (FIG. 1A, see notation), the sheath crimp part (FIG. 2A, 23) being crimped by wrapping a whole circumference of the insulation sheath part (FIG. 2A, 13) in the circumferential direction (FIG. 2A, see notation) with the base (FIG. 1A, see notation) and the pair of barrel pieces (FIG. 1B, see notation), and the sheath cover wall part (FIG. 2B, see notation) is provided from each of the barrel pieces (FIG. 1B, see notation) to the intermediate part, respectively.
[AltContent: roundedrect][AltContent: connector][AltContent: textbox (Circumferential direction)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (axis line)][AltContent: connector][AltContent: connector][AltContent: textbox (axis line)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (barrel pieces)][AltContent: connector][AltContent: textbox (base)][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    509
    554
    media_image2.png
    Greyscale

With respect to Claim 3: 
Nabeta (FIG. 1-6, 1st embodiment) discloses the electric wire with terminal (FIG. 2A), wherein the conductor crimp part (FIG. 2A, 22) includes a base (FIG. 2A, see notation) extended along the axial direction (FIG. 2A, see notation X) with a plate-thickness direction (FIG. 2A, see notation Z) of the base (FIG. 2A, see notation) being along the exposing direction (FIG. 2A, see notation Z), and a pair of barrel pieces (FIG. 1B, see notation 22) each being extended on both sides of a circumferential direction around the axis line (FIG. 1B, see notation) from the base (FIG. 1B, see notation), the conductor crimp part (22) being crimped by wrapping a whole circumference of the conductor part (FIG. 2A, see notation 12) in the circumferential direction (FIG. 1A, see notation) with the base (FIG. 1A, see notation) and the pair of barrel pieces (FIG. 2A, see notation), and the sheath cover wall part (FIG. 2B, see notation) is provided from each of the barrel pieces (FIG. 2B, 22) to the intermediate part (FIG. 2B, see notation), respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeta (United States Patent 9,647,382) (FIG. 1-6, 1st embodiment) in view of Nabeta (FIG. 7, 2nd embodiment).
With respect to Claims 4, 5 and 6: 
[AltContent: textbox (End face)][AltContent: textbox (intermediate part)][AltContent: connector][AltContent: connector][AltContent: roundedrect]Nabeta (FIG. 1-6, 1st embodiment) discloses the electric wire with terminal (FIG. 2A), wherein an end face (FIG. 2A, see notation) of the intermediate part (FIG. 2A, see notation) in a circumferential direction (FIG. 1A, see notation) around the axis line (FIG. 1A/2A, see notation) faces toward the exposed side of the conductor part (FIG. 2A, 12) along the exposing direction (FIG. 1A, see notation Z). 
    PNG
    media_image3.png
    691
    956
    media_image3.png
    Greyscale

Nabeta (FIG. 1-6, 1st embodiment) does not expressly disclose the anticorrosive material covers also the end face of the intermediate part.
However, Nabeta (FIG. 7, 2nd embodiment) teaches the anticorrosive material (FIG. 7A/7B, 70) covers also the end face (FIG. 7A, see notation) of the intermediate part (FIG. 7A, see notation).
[AltContent: textbox (intermediate part)][AltContent: connector][AltContent: roundedrect][AltContent: connector][AltContent: textbox (End face)]
    PNG
    media_image4.png
    428
    742
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nabeta (FIG. 1-6, 1st embodiment) with the teachings of Nabeta (FIG. 7, 2nd embodiment) and provide that the anticorrosive material covers also the end face of the intermediate part so as to improve water resistance, with the result that corrosion resistance can also be improved.” (Nabeta, Column 6, lines 25-29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831